Citation Nr: 0811263	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  07-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a left knee condition.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1983 to July 1988, when he was honorably 
discharged.  

Procedural history
  
The veteran's claim of entitlement to service connection for 
a left knee condition was denied in an August 1993 decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The veteran did not appeal that 
decision.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada 
which declined to reopen the previously denied claim of 
entitlement to service connection for a left knee condition.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge (VLJ) at a January 2008 
Central Office hearing in Washington, D.C.  

Issues not on appeal

The June 2006 RO decision also denied entitlement to an 
increased disability rating for service-connected left wrist 
fracture and entitlement to an increased disability rating 
for a right radial head fracture.  The veteran did not 
initiate a notice of disagreement (NOD) as to those denials.  
Thus, those issues are not in appellate status.  


FINDINGS OF FACT

1.  In a decision dated in August 1993, the RO denied service 
connection for a left knee condition; the veteran did not 
appeal the August 1993 decision.  

2.  Evidence submitted since the August 1993 RO decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 1993 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a left knee 
condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for a left knee condition.

As was noted in the Introduction, the RO denied the veteran's 
claim in an unappealed decision in August 1993.  The veteran 
did not appeal that denial, and so the RO's decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.             
§ 20.1103 (2007).  

The Board must determine whether new and material evidence 
has been received which is sufficient to reopen the 
previously denied claim.  The United States Court of Appeals 
for the Federal Circuit has held that if service connection 
for a claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal of whether the veteran submitted new and 
material evidence.

In a March 2006 letter, the veteran was informed that to 
establish entitlement to service connection, the evidence 
must show:

a.	An injury in military service or a disease that began 
in or was made worse during military service, OR an 
event in service causing injury or disease. 

b.	A current physical or mental disability.

c.	A relationship between your current disability and an 
injury, disease, or event in service.

The veteran was further informed in the March 2006 VCAA 
letter that his previous claim of entitlement to service 
connection was denied and that the decision was final.  The 
veteran was notified that his "claim was previously denied 
because service medical records show no findings of, 
complaints of, or treatment of, or diagnosis of a left knee 
disorder."  He was informed that in order for VA to 
reconsider the issue, he must submit "new and material 
evidence" that relates to that fact.  Specifically, he was 
informed:

To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time.  

In order to be considered material, the additional 
existing evidence must pertain to the reason your 
claim was previously denied.  

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. § 
3.156.  See the law and regulations section below.  
Therefore, the Board finds that the notice provided to the 
veteran complies with the requirements of Kent.
The March 2006 VCAA letter informed the veteran of 
information needed to support his claim.  Specifically, the 
veteran was notified that evidence was needed that showed 
that a "left knee medial meniscus tear" existed from 
military service.  The veteran was informed that he could 
submit evidence of medical treatment during service, 
statements from persons who knew of your disability in 
service or records and statements from service medical 
personnel.  This notice satisfies the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim.

The veteran was also informed in the March 2006 VCAA letter 
that VA is responsible for getting "relevant records from 
any Federal agency.  This may include records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration.  The veteran was also informed that VA will 
provide a medical examination, or get a medical opinion, if 
we determine it is necessary to decide your claim."

In a March 2006 VCAA letter, the veteran was further informed 
as follows: "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  The letter complied with 
the "give us everything you've got" requirement of 38 
C.F.R. § 3.159(b)(1) because the letter informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran received Dingess notice in a separate letter 
dated March 20, 2006.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

However, VA's statutory duty to assist a claimant in the 
development of a previous finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The Board notes that the veteran and his 
representative have provided argument in support of the 
claim.  The veteran presented personal testimony at a January 
2008 Central Office hearing.  

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations 

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated after August 2001, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
is related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.    See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The August 1993 Phoenix RO rating decision denied the 
veteran's claim of entitlement to service connection for a 
left knee condition on the basis that element two, in-service 
incurrence of disease or injury, and by implication, element 
(3), medical nexus, had not been met.  

Evidence of record at the time of the August 1993 rating 
decision included the veteran's pertinently negative service 
medical records, as well as 1992-3 VA outpatient treatment 
reports which demonstrated the presence of a left knee medial 
meniscus tear.  

The veteran was notified of that decision and of his appeal 
rights by letter from the RO dated September 22, 1993.  He 
did not appeal.    

The unappealed August 1993 RO decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  The veteran's claim of entitlement to service 
connection for a left knee condition may only be reopened if 
new and material evidence has subsequently been added to the 
record.  See 38 U.S.C.A. 
§ 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received (i.e. after 
August 1993) evidence bears directly and substantially upon 
the specific matter under consideration.  

Subsequent to the August 1993 RO decision, the veteran 
submitted VA outpatient reports, dated from 2004 to 2006, 
which include complaints of left knee pain and evidence of 
left knee surgical procedures; a VA examination from June 
2006 that simply notes the veteran's left knee condition; 
outpatient progress notes from 1992 to 1993 which note joint 
examinations and physical therapy.  Also added to the record 
are statements from the veteran dated February 2006, April 
2006 and March 2007, as well as his January 2008 hearing 
testimony.   

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a left knee condition 
has not been submitted.

The various VA medical examination and treatment reports, 
although new, are not material.  The presence of a left knee 
disability, element (1), was demonstrated in 1993.  The Court 
has held that medical evidence which merely documents 
continued diagnosis and treatment of disease does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).

With respect to element two, in-service disease or injury, 
there has been added to the record nothing which would 
indicate that the veteran's left knee condition began during 
service.  The veteran himself continues to so contend.  See, 
e.g., the veteran's January 2008 hearing testimony, page 2.  
However, the veteran's statements to this effect are 
reiterative of similar contentions which were of record in 
August 1993.  These contentions are not new.   See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992). 

For the sake of completeness, with respect to the third 
element, medical nexus, there has been added to the record no 
medical opinion which suggests that the veteran's left knee 
condition is related to his military service.  To the extent 
that the veteran himself claims that his left knee condition 
began in military service, it is now well-established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as date 
of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  In Moray v. Brown, 5 Vet. App. 
211, 214 (1993), the Court specifically stated that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  

Accordingly, new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
a left knee condition.  The benefit sought on appeal remains 
denied.


Additional comments

As has been discussed in the VCAA section above, VA's duty to 
assist the veteran in the development of his claim does not 
attach unless and until the claim is reopened.

The Board's discussion above should serve to further inform 
the veteran of the elements necessary to complete his 
application for service connection for the left knee 
disability.  See Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996) and Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
Essentially, to reopen his claim the veteran needs evidence 
(such as lay or "buddy" statements) that he injured his 
left knee in service, as well as  competent medical evidence 
that he suffers his current left knee disability is related 
to his service.  See Boyer v. West, 11 Vet. App. 477, 478 
(1998), aff'd on reh'g, 12 Vet. App. 142 (1999) [a grant of 
service connection requires probative evidence of a nexus to 
service].


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a left knee 
condition is not reopened.  The benefit sought on appeal 
remains denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


